Case 4:21-cv-02997 Document1 Filed on 09/15/21 in TXSD Page 1 of 6

United Stat 2
UNITED STATES DISTRICT COURT Southern District of Tones

SOUTHERN DISTRICT OF TEXAS FILED
HOUSTON DIVISION
SEP 15 2021

MICHEL THOMAS

Nathan Ochsner, Clerk of Court
V.

Amazon,

Jeff Bezos,

Jay Carney,

Anchor Risk Management,

The Amazon TXCARE EMPLOYEE,
Injury Benefit Plan, and the
Fiduciary ,

Michael J. Barber,

Amazon Human Resources Dept.,
Amazon Leave of Absence Dept.
The Plan administrator

(-2(CV2947

em Name eet ee ee Set et ee ee et et

COMPLAINT

COME NOW, Plaintiff, Michel Thomas is filing this complaint against Amazon, Jeff Bezos, Jay
Carney, Anchor Risk Management, Amazon TXCARE Employee Injury Benefit Plan, the Plan’s
administrator and fiduciary, Michael J. Barber, Amazon Human Resources, and Amazon Leave of
Absence department. |

Plaintiff is filing this complaint under FMLA for interference and retaliation, and wrongful
termination, under 29 USC 1140, and 29 USC 1132 for improperly denied Plaintiff’s worker injury
claims..

Plaintiff was working for Amazon in its Fulfillment Center from 08/2017 to 09/17/2019.

Plaintiff was injured on March 18", 2019 while he was performing his duties, it was to the left
side of his body.

1 of 6
Case 4:21-cv-02997 Document1 Filed on 09/15/21 in TXSD P20P 2 of 6

Plaintiff was put on work restrictions by the medical provided Plaintiff chose, from the list that
Amazon provided. Those restrictions included not turning Plaintiff’s neck and not using Plaintiff's left
arm, and no reaching over his head. Amazon could not accommodate Plaintiff’s work restriction and
Amazon sent Plaintiff to work at a charity to work called Pennywise.

Plaintiff went to work at Pennywise and Pennywise did not adhere to the work restriction as |
told them and told Jason of Amazon Leave of Absence department, that set up the assignment. Plaintiff
was to not turn his neck, or reach over his head, and to not use left arm. Nothing was done so Plaintiff
was working with one arm and raising his arm right arm over his head and turning his neck which
Plaintiff’s restrictions prohibited, this resulted in Plaintiff suffering new injuries to the right side of his
body. Plaintiff reported the accident and injury and were receiving treatment for both and still working
at Pennywise.

On May 18", 2019 Plaintiff was working at Pennywise under work restrictions and an entire wall
cabinet full of dishes fell off the wall, onto another worker there, and had her pinned down onto the
counter, where she could not even scream for help, but Plaintiff heard dishes breaking and went into
the break room and seen her pinned under the cabinet and ran over and lifted the cabinets off of her,
and called for help, and Plaintiff held the cabinets fuil of dishes until help finally arrived, and the
cabinets were placed on the floor, in doing this Plaintiff injury himself again and exacerbated the injuries
Plaintiff already had.

Plaintiff immediately reported the accident and an accident report was filled out, Plaintiff then
tried to report the injury but Jason, and Dawn Lee, along with others, were ignoring Plaintiff's emails,

2 of 6
Case 4:21-cv-02997 Document1 Filed on 09/15/21 in TXSD Page 3 of 6

Plaintiff kept sending them until finally Plaintiff got a response fram Dawn Lee ,who told me to go to my
Amazon location and fill out an injury report.

Thomas went to Amazon, my work site, and reported the work injury and the Amcare staff tried to trick
Plaintiff into filling out a non occupational complaint report, as if it was not a work injury, | told her this
was not the right form, she told me it was, so in the notes of the form Plaintiff put in there exactly what
happen as far as the May 18", 2019 injury, she read it and said since you wrote all that, | am going to
give you a work injury form and she crossed out the information on the first form and then gave Plaintiff
the work injury form, which Plaintiff told her was the right form.

Plaintiff then went to the medical provider that was treating Plaintiff for the other two injuries,
and once | was placed in the room the medical member took my information and incident report of
what happen, then told Plaintiff they were instructed by Dawn Lee not to treat Plaintiff for the injury
and gave Plaintiff Dawn Lee’s name, as the person and wrote it down for Plaintiff.

Plaintiff then received a call from Mr Perez (the case manager) he interviewed me over the
phone about the incident of May 18" 2019, and the second injury as well. Plaintiff was then set up for an
Independent Medical Evaluation, that Mr. Perez set up, he worked for Anchor Risk Claim Management.
This appointment was set for July 16", 2019.

Thomas applied for FMLA to start on July 16", 2019, but was told Plaintiff had no FMLA left,
because it was being used while Plaintiff was on Workers Compensation, Plaintiff inform the Leave of
Absence Department and Human Resources that Plaintiff had not requested FMLA and was not

3 0f6
Case 4:21-cv-02997 Document1 Filed on 09/15/21 in TXSD Page 4 of 6

informed he had been placed on FMLA. Both the Leave of Absence Department and Human Resources
at Plaintiff’s work site refused to place Plaintiff on FMLA.

Plaintiff then went and seen the Independent Medical Evaluator on July 16", 2019. Plaintiff also
continued to see his primary medical provider which still had Plaintiff on work restrictions until July 30",
2019, and Amazon could not accommodate Plaintiff at his work site and Dawn Lee had now pulled
Plaintiff from working at Pennywise after that incident.

Plaintiff then receives a call from Human Resources asking Plaintiff why he had not been to work
and that all my Unpaid Time was all used up and that carries an automatic termination. Plaintiff
explained no | was still on work restrictions until July 30", 2019, but the Independent Medical Evaluator
had cleared Plaintiff to go back to work on July 16", 2019 which conflicted the work restrictions from my
primary medical provider. Dawn Lee did not inform Plaintiff of this until July 25", 2019, and Human
Resources was taking Plaintiff Unpaid Time which put Plaintiff in the negative. Plaintiff tires to return to
work on August 2" 2019 when | would have been schedule to return and Human Resoruces would not
let Plaintiff return.

Plaintiff went back to work site to attempt to return to work and Plaintiff was not allowed.
Plaintiff was told by Tara, at the Leave of Absence department that Plaintiff could not return to work
until Plaintiff went to a personal doctor and got cleared to come back to work. Plaintiff advised Tara that
this was a Workers Compensation injury and my primary provider was the one that needed to clear
Plaintiff to return to work, that | was willing to return. Tara stated she was going to put Plaintiff on leave,

4of 6
Case 4:21-cv-02997 Document1 Filed on 09/15/21 in TXSD Page 5 of 6

even though Plaintiff opposed being put on leave, and wanted to return to work if Plaintiff was not going
to be place on FMLA as requested. Tara and Human Resources denied FMLA and put Plaintiff on leave.

Plaintiff knew this was the squeeze, to make Plaintiff go to his personal doctor to get cleared
from a worker injury, which would them absolve Amazon of any obligation and liability for Plaintiff injury
or go broke, because they are not letting Plaintiff return to work, but saying at the same | am suppose to
be at work.

The leave period expired which was until September 2, 2019. Plaintiff tried to return to work
but each time Plaintiff was denied, and Plaintiff was told to call the Leave of Absence Department they
would have to approve Plaintiff return, and the Leave of Absence Department kept telling we my work
site would have to approve my return, both were just volleying Plaintiff, creating a financial hardship.

Plaintiff signed an agreement that he had to adhere to all work restrictions and Plaintiff was
being forced to work against that agreement and terminated when Plaintiff was still on work
restrictions. Plaintiff was put on leave simply to cover the fact that he was on restrictions until July 30",
2019 so they had premature terminated, so they put Plaintiff on leave to force him to go to a personal
doctor and get cleared or have my Unpaid leave Time go in the negative again, it was shrewd.

Plaintiff then went back to Jen of Human Resources on September 15™, 2019 and once again
Plaintiff was told he could not return to work. Plaintiff told Jen | needed an answer and she told Plaintiff
she would look into it. A few days later Plaintiff received his termination letter.

Plaintiff is suing Amazon, Jeff Bezos, (Owner),Anchor Risk Claim Management, (administered
plan), Jay Carney ,(Senior Vice President of Amazon), Michael Barbe,r (Chairman of committee of plan),

5 of 6
Case 4:21-cv-02997 Document1 Filed on 09/15/21 in TXSD Page 6 of 6

The Amazon TxCare Employee Benefit Injury Plan, (the Plan). The Plan’s administrator, and its fiduciary
for improperly denying Plaintiff's tnjury claims and breach of contract. These defendants are also being
sued for wrongful termination interference, and retaliation as it pertains to Plaintiff FMLA claim.

Amazon Human Resources and Amazon Leave of Absence department is being sued for
retaliation, interference, and wrongful termination under FMLA.

For all the reasons stated within Plaintiff is filing this civil action against the defendants mention
within.

Plaintiff is demanding a jury trial where is applicable and appropriate.

Plaintiff is asking for back pay and front pay, to be reinstated if feasible, return of all stock
holdings, be credit all seniority for the time Plaintiff have spent off due to wrongful termination,
equitable remedy surcharge, reinstatement of medical and income benefits under the plan that was

unjustly and improperly denied and any and all other relief Plaintiff is entitled to for these violation.

 

1127 Eldridge Parkway #300-167 Houston, Texas 77077/770-255-8917/Date: 09/15/2021

6 of 6
